In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐2974
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

HENRY E. WOOD,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
           No. 3:19‐cr‐00038 — Damon R. Leichty, Judge.
                     ____________________

  ARGUED SEPTEMBER 14, 2021 — DECIDED OCTOBER 21, 2021
                ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and BRENNAN,
Circuit Judges.
    BRENNAN, Circuit Judge. Henry Wood was arrested for vi‐
olating his parole. Midway through the arrest, parole agents
found methamphetamine hidden underneath the back cover
of his cellphone. An investigator later extracted the data from
his cellphone, revealing child pornography. Wood moved to
suppress the data, arguing the Fourth Amendment requires a
2                                                   No. 20‐2974

warrant before such a search. We disagree and affirm the dis‐
trict court’s denial of Wood’s motion to suppress.
                                I
   Henry Wood served time in Indiana state prison for meth‐
amphetamine‐related offenses. In 2018, he was released on
parole under enumerated conditions. Any violation subjected
him to “being taken into immediate custody.”
    Wood’s parole release agreement required him to “report
to [his] assigned supervising officer” as instructed. Wood also
affirmed the following:
       I understand that I am legally in the custody of
       the Department of Correction and that my per‐
       son and residence or property under my control
       may be subject to reasonable search by my su‐
       pervising officer or authorized official of the De‐
       partment of Correction if the officer or official
       has reasonable cause to believe that the parolee
       is violating or is in imminent danger of violating
       a condition to remaining on parole.
    About three months after being released, Wood violated
his parole by failing to report to his supervising officer. The
Indiana Parole Board issued an arrest warrant, and parole
agents arrested Wood at his home in North Judson. One of the
agents, Agent Gentry, secured Wood with wrist restraints and
conducted a frisk search. During the frisk, Gentry noticed
Wood repeatedly turning toward his cellphone, which was
lying on a “junk pile.” Gentry picked up the cellphone and
handed it to Agent Rains. This upset Wood. He demanded
that his cellphone be turned off and he began to physically
resist Gentry. With the help of another agent, Gentry
No. 20‐2974                                                     3

restrained Wood against a nearby wall, and Wood “calmed
down immediately.”
    Meanwhile, Rains felt something “lumpy” on the back of
Wood’s cellphone, so he removed the back cover and found a
packet of a substance which Rains believed to be metham‐
phetamine. Wood eventually admitted the substance was, in
fact, methamphetamine. A later search of the home revealed
syringes and other drug paraphernalia. Based on these find‐
ings, Wood was arrested for possession of methamphetamine
and parole agents seized his cellphone as evidence.
   Seven days after Wood’s arrest, an investigator for the In‐
diana Department of Correction performed a warrantless
search of Wood’s cellphone by extracting its stored data. This
search revealed child pornography. The investigator
forwarded this information to a special agent of the Federal
Bureau of Investigation, who obtained a search‐and‐seizure
warrant for Wood’s cellphone and its contents.
    A federal grand jury indicted Wood for both receiving and
possessing child pornography, in violation of 18 U.S.C.
§ 2252(a)(2), (a)(4)(B). Before the district court, Wood moved
to suppress the data extracted from his cellphone. He argued
principally that the state investigator’s warrantless search of
his cellphone violated Riley v. California, 573 U.S. 373 (2014).
The district court disagreed, holding that the search of
Wood’s cellphone complied with the Fourth Amendment.
United States v. Wood, 426 F. Supp. 3d 560, 575 (N.D. Ind. 2019).
    Following the denial of his motion to suppress, Wood en‐
tered a conditional guilty plea. See FED. R. CRIM. P. 11(a)(2). He
pleaded guilty to the receiving charge in Count 1 of the indict‐
ment—Count 2 was dismissed—and he reserved the right to
4                                                   No. 20‐2974

appeal the district court’s denial of his motion to suppress.
This appeal followed.
                               II
    “When reviewing a district court’s decision denying a mo‐
tion to suppress evidence, we review the court’s legal conclu‐
sions de novo and its factual findings for clear error.” United
States v. McGill, 8 F.4th 617, 621 (7th Cir. 2021).
    The district court rejected Wood’s argument that Riley v.
California required law enforcement to obtain a search war‐
rant before searching his cellphone. Instead, the court used
the totality of the circumstances approach articulated in
United States v. Knights, 534 U.S. 112 (2001), and Samson v. Cal‐
ifornia, 547 U.S. 843 (2006), to conclude that the search of
Wood’s cellphone was reasonable under the Fourth Amend‐
ment. We affirm in both respects.
                               A
    Wood asks us to apply Riley v. California to parolees. The
primary problem with this request is that Riley dealt with
searches incident to a lawful arrest. The Supreme Court care‐
fully tailored its analysis to that context and expressly recog‐
nized that “other case‐specific exceptions may still justify a
warrantless search of a particular phone.” Riley, 573 U.S. at
401–02. Under the Fourth Amendment, “what is reasonable
depends on the context within which a search takes place.”
New Jersey v. T.L.O., 469 U.S. 325, 337 (1985).
    Given the context‐specific nature of the Fourth Amend‐
ment, Riley is not readily transferable to scenarios other than
the one it addressed. Indeed, we have declined to apply Riley
in two other contexts: consent searches and border searches.
See United States v. Wanjiku, 919 F.3d 472, 483–85 (7th Cir.
No. 20‐2974                                                    5

2019) (border search); United States v. Thurman, 889 F.3d 356,
366 n.9 (7th Cir. 2018) (consent search).
   To be sure, “the Supreme Court has recently granted
heightened protection to cell phone data.” See Wanjiku, 919 F.
3d at 484. But neither our research nor the parties’ briefs re‐
veal any circuit court decision extending a Riley‐like rule to
parolees—quite the opposite. See United States v. Pacheco, 884
F.3d 1031, 1043–44 & n.10 (10th Cir. 2018) (discussing Riley’s
inapplicability in the parole context); United States v. Johnson,
875 F.3d 1265, 1273–76 (9th Cir. 2017) (holding that Riley did
not require parole agents to obtain a warrant before searching
a parolee’s cellphone); United States v. Jackson, 866 F.3d 982,
985–86 (8th Cir. 2017) (same). Nevertheless, we take a fresh
look.
    The Supreme Court’s “general Fourth Amendment ap‐
proach” is to “examine the totality of the circumstances to de‐
termine whether a search is reasonable within the meaning of
the Fourth Amendment.” Samson, 547 U.S. at 848 (cleaned up).
Whether a search is reasonable is determined “by assessing,
on the one hand, the degree to which it intrudes upon an in‐
dividual’s privacy and, on the other, the degree to which it is
needed for the promotion of legitimate governmental inter‐
ests.” Wyoming v. Houghton, 526 U.S. 295, 300 (1999).
   This balancing of interests sometimes generates categori‐
cal rules, like the search‐incident‐to‐arrest exception
addressed in Riley. Under that doctrine, law enforcement gen‐
erally may conduct a warrantless search of an arrestee’s per‐
son without “additional justification.” Riley, 573 U.S. at 384
(quoting United States v. Robinson, 414 U.S. 218, 235 (1973)).
Two governmental interests support this rule: officer safety
and evidence preservation. Id. On balance, these interests
6                                                  No. 20‐2974

outweigh an arrestee’s diminished expectation of privacy, jus‐
tifying an exception to the rule that “reasonableness generally
requires the obtaining of a judicial warrant.” See id. at 382–84
(quoting Vernonia School Dist. 47J v. Acton, 515 U.S. 646, 653
(1995)).
    But the “ultimate touchstone of the Fourth Amendment is
‘reasonableness,’” Riley, 573 U.S. at 381 (internal quotation
marks omitted), so technological advancements may alter the
contours of Fourth Amendment doctrine. See, e.g., Kyllo v.
United States, 533 U.S. 27, 35–36 (2001). Riley is illustrative.
There, the Supreme Court held that cellphones fall outside the
search‐incident‐to‐arrest exception because the government’s
interests in officer safety and evidence preservation did not
outweigh an arrestee’s particular privacy interest in his
cellphone. Both sides of the balancing test were affected by a
cellphone’s ability to store “vast quantities of personal infor‐
mation.” Riley, 573 U.S. at 386.
    Riley first noted that the expectation of privacy, though
lowered by custodial arrest, was not eliminated. Id. at 392.
Cellphones differed greatly, the Court observed, from physi‐
cal items, like a “cigarette pack, a wallet, or a purse” because
of their “immense storage capacity” which may contain “a re‐
vealing montage of the user’s life.” Id. at 393, 396. Therefore,
an arrestee’s privacy interest in his cellphone garnered more
protection than, say, the cigarette pack found on the arrestee
in United States v. Robinson. 414 U.S. at 236.
    Regarding the government’s twin interests of officer
safety and evidence preservation, the Court noted that “[d]ig‐
ital data stored on a cell phone cannot itself be used as a
weapon to harm an arresting officer or to effectuate the ar‐
restee’s escape.” Riley, 573 U.S. at 387. Officers retained the
No. 20‐2974                                                    7

ability to “examine the physical aspects of a phone to ensure
that it will not be used as a weapon.” Id. And though potential
destruction of evidence presented a stronger justification for
warrantless cellphone searches, the Court reasoned that phys‐
ical possession of the phone, ability to turn off the device (or
remove the battery), and the existence of signal‐blocking de‐
vices provided the government with reasonable alternatives
to a warrantless search. Id. at 388–91. Riley’s net result, then,
was a carveout for cellphones to the search‐incident‐to‐arrest
exception, essentially reinstating the warrant requirement for
searches targeting cellphone data.
                               B
    The Supreme Court’s close attention to balancing interests
means that Riley cannot be casually applied to other contexts.
Instead, we must consider the privacy and governmental in‐
terests in the factual circumstances before us: a warrantless
search of a parolee’s cellphone conducted under the terms of
the parole agreement. We take into account, of course, the Su‐
preme Court’s general emphasis on cellphone privacy in the
modern era—and for that purpose Riley is instructive—but
we do not attempt a full‐scale doctrinal transplant.
   For searches of parolees and probationers, two Supreme
Court decisions set the stage. In United States v. Knights, the
Court held that a warrantless search of a probationer’s home
based on reasonable suspicion satisfied the Fourth Amend‐
ment. 534 U.S. at 122. But Knights reserved the question of
whether a suspicionless search would also satisfy the Fourth
Amendment. Id. at 120 n.6. In Samson v. California, the Court
answered a variation of that question in the affirmative, hold‐
ing that a warrantless, suspicionless search of a parolee was
reasonable under the Fourth Amendment. 547 U.S. at 857.
8                                                  No. 20‐2974

Under Knights and Samson, courts balance a parolee’s privacy
expectations, as shaped by state law, against the state’s inter‐
ests in reducing recidivism and promoting reintegration.
United States v. White, 781 F.3d 858, 861–62 (7th Cir. 2015).
    For example, we recently applied Knights and Samson to
Wisconsin’s equivalent of parole, extended supervision, in
United States v. Caya, 956 F.3d 498 (7th Cir. 2020). Pursuant to
state law, police officers searched the home of Caya, who was
serving an extended supervision term. Id. at 500–01. Looking
to Samson, this court concluded that an “offender on extended
supervision has no greater expectation of privacy than a pa‐
rolee. And Wisconsin’s interest in rigorously monitoring of‐
fenders on extended supervision is just as compelling as the
government’s parole‐supervision interests in Samson.” Id. at
503. So we held that the search was constitutional. Id. Though
Caya involved a home in Wisconsin and this case concerns a
cellphone in Indiana, we apply the same framework. Here, In‐
diana, rather than Wisconsin, law informs the analysis. See
White, 781 at 861.
    Parolee status diminishes one’s privacy expectations,
Samson, 547 U.S. at 852, and Indiana courts have affirmed this
principle, State v. Vanderkolk, 32 N.E.3d 775, 779 (Ind. 2015).
Wood’s parole agreement, authorized by IND. CODE § 11‐13‐
3‐4, reminded him that he was “legally in the custody of the
Department of Correction” and explained that his “person
and residence or property under [his] control may be subject
to reasonable search[es].” Nothing in this provision indicates
that a cellphone does not qualify as “property under [Wood’s]
control,” and Wood does not make such an argument. Wood
was unambiguously informed of his parole conditions, which
permitted searches based on less than probable cause. So, any
No. 20‐2974                                                     9

privacy interest Wood retained in his cellphone was greatly
diminished. See Samson 547 U.S. at 852.
    Turning to the state’s interests, we recognize that Indiana
has an “overwhelming interest in supervising parolees.” Id. at
853 (internal quotation marks omitted). Its goals of “reducing
recidivism” and “promoting reintegration … warrant privacy
intrusions that would not otherwise be tolerated under the
Fourth Amendment.” Id. The district court noted Indiana’s
34% recidivism rate for parolees within three years of release.
Wood, 426 F. Supp. 3d at 574. It also highlighted the public
safety concerns that accompany a high recidivism rate. Id. at
575 (discussing parole division operations discovering illegal
firearms and large quantities of drugs). Indiana has a strong
interest in supervising parolees, as did California in Samson.
    Despite cellphones’ ability to hold “vast quantities of per‐
sonal information,” Riley, 573 U.S. at 386, they do not, as a cat‐
egorical matter, receive heightened protection under Knights
and Samson. Unlike the governmental interests discussed in
Riley (officer safety and evidence preservation), Indiana’s
governmental interests (reducing recidivism and promoting
reintegration) apply equally to cellphone searches. As stated
above, the interests in reducing recidivism and promoting re‐
integration are “overwhelming.” And “the Fourth Amend‐
ment does not render the States powerless to address these
concerns effectively.” Samson, 547 U.S. at 854 (emphasis in orig‐
inal). First, parolees are “more likely to engage in criminal
conduct than an ordinary member of the community.”
Knights, 534 U.S. at 121. The government’s interest in discov‐
ering criminal activity applies no less when the evidence is
data in a cellphone. By contrast, the government’s interests in
Riley—officer safety and evidence preservation—were less
10                                                   No. 20‐2974

compelling when the target of the search was cellphone data.
Not so here. Reducing recidivism is an independent goal of
the parole system, exclusive from those discussed in Riley,
and it would be frustrated by imposing a warrant require‐
ment because it would incentivize concealment of criminal ac‐
tivity. See Knights, 534 U.S. at 120–22.
    Second, the government has an interest in “promoting re‐
integration and positive citizenship among probationers and
parolees.” Samson, 547 U.S. at 853. A supervisor must be able
to obtain information about the supervisee. Transparency is
key because “most parolees are ill prepared to handle the
pressures of reintegration[,] [t]hus, most parolees require in‐
tense supervision.” Id. at 854. Requiring a warrant for a search
of a parolee’s cellphone would hinder the state’s efforts to
rehabilitate offenders and reintroduce them to society. Iden‐
tifying recalcitrance earlier rather than later is central to the
parole system. This is why Knights and Samson permit war‐
rantless searches with less than probable cause for probation‐
ers and parolees alike; it makes “eminent sense.” Id.
    Given Wood’s diminished expectation of privacy and In‐
diana’s strong governmental interests, the search of Wood’s
cellphone was reasonable. In reaching this decision, we align
our law with that of the Eighth, Ninth, and Tenth Circuits. See
Pacheco, 884 F.3d at 1044; Johnson, 875 F.3d at 1273; Jackson, 866
F.3d at 985.
    Resisting this conclusion, Wood relies on two other cases,
United States v. Fletcher, 978 F.3d 1009 (6th Cir. 2020), and
United States v. Lara, 815 F.3d 605 (9th Cir. 2016). Both are
distinguishable. Fletcher and Lara involved probationers, not
parolees. This matters because “on the continuum of state‐im‐
posed punishments[,] … parolees have fewer expectations of
No. 20‐2974                                                           11

privacy than probationers, because parole is more akin to im‐
prisonment than probation is to imprisonment.” Samson, 547
U.S. at 850 (internal quotation marks omitted). As an example,
the Ninth Circuit declined to extend its holding in Lara to pa‐
rolees, explaining “[the defendant’s] parole status alone dis‐
tinguishes our case from Lara and Riley.” Johnson, 875 F.3d at
1275. In addition to parolees differing from probationers,1
Fletcher and Lara do not control for other reasons.
    First, both Fletcher and Lara held that the operative proba‐
tion agreements did not clearly or unambiguously include
cellphones as searchable items. Fletcher, 978 F.3d at 1019; Lara,
815 F.3d at 610. In Fletcher, the probation agreement’s search
provision included the probationer’s “person, [his] motor ve‐
hicle or [his] place of residence.” Fletcher, 978 F.3d at 1019. In
Lara, the probationer agreed to “submit [his] person and
property, including any residence, premises, container or ve‐
hicle under [his] control to search and seizure.” Lara, 815 F.3d
at 610. Certainly, Samson described as “salient” that parole
conditions be “clearly expressed” to the parolee. 547 U.S. at
852. But clear expression does not require an exhaustive list.
Probation agreements need not express, in granular detail,
every item subject to a search. In this case, Wood’s parole
agreement provided that his “person and residence or prop‐
erty under [his] control” could be searched with “reasonable
cause” because he remained in the “custody of the




    1Indiana applies Samson’s holding to probationers, in effect lowering
a probationer’s privacy expectation to that of a parolee. Vanderkolk, 32
N.E.3d at 779. To the extent Indiana treats probationers and parolees the
same, that determination does not render Lara applicable to parolees.
12                                                   No. 20‐2974

Department of Correction.” Only a strained and unreasonable
reading of these provisions would exclude a parolee’s cell‐
phone.
    Second, Fletcher held that a state’s interest in supervising a
probationer terminates abruptly once the phone is secured.
Fletcher, 978 F.3d at 1019. This reasoning, imported from Riley,
does not find support in Knights and Samson. The state’s inter‐
ests are different here and justify a post‐arrest, post‐seizure
search of a parolee’s cellphone. Fletcher relied on Riley’s expla‐
nation that “once law enforcement officers have secured a cell
phone, there is no longer any risk that the arrestee himself will
be able to delete incriminating data from the phone.” Id.
(quoting Riley, 573 U.S. at 388). Fletcher also observed that a
seized cellphone does not pose a safety risk. Id. But the twin
interests of preventing evidence destruction and protecting
officers are not the interests underpinning Knights and
Samson. Rather, Knights and Samson support the state’s ongo‐
ing supervisory role over parolees. If such supervision ab‐
ruptly terminated once a parolee was arrested—whether for
a failure‐to‐appear violation or a serious crime—the continu‐
ity of a state’s parole system would be severely impeded. The
Fourth Amendment does not dictate this unreasonable result.
                                C
   Several issues remain, each of which resolve in the gov‐
ernment’s favor.
   Waiver. In his opening brief, Wood argued that two other
searches were unlawful: the search of his phone’s exterior
(which revealed methamphetamine) and the subsequent
search of his home. The government asserted Wood waived
both arguments.
No. 20‐2974                                                       13

   We begin with the arguments made in Wood’s motion to
suppress. A defendant who moves to suppress evidence must
“identify the grounds upon which he believes suppression is
warranted.” United States v. Kirkland, 567 F.3d 316, 321 (7th
Cir. 2009). When defense counsel fails to develop a suppres‐
sion argument, he deprives the government of “a meaningful
opportunity to rebut [the defendant’s] claims” and does not
“notify the district court that it needs to address them.” Id.
Wood’s motion to suppress challenged only the state investi‐
gator’s data extraction—not the cellphone‐cover search, and
not the home search. Thus, to start, he bypassed an oppor‐
tunity to challenge both searches, which, without good cause,
would result in forfeiture. See id.
    While omissions may result in forfeiture, counsel may go
one step further and expressly waive arguments. United States
v. Flores, 929 F.3d 443, 447 (7th Cir. 2019) (citing United States
v. Olano, 507 U.S. 725, 733 (1993)). “[W]aiver is the ‘intentional
relinquishment or abandonment of a known right,’” Olano,
507 U.S. at 733, and it “precludes appellate review,” Flores, 929
F.3d at 447. Whether a right must be waived by the defendant
or may be waived by counsel depends on the right at issue.
Id. at 447–48 (citing New York v. Hill, 528 U.S. 110, 114 (2000)).
“[D]ecisions by counsel are generally given effect as to what
arguments to pursue[.] … Absent a demonstration of ineffec‐
tiveness, counsel’s word on such matters is the last.” Hill, 528
U.S. at 115 (citations omitted); see also United States v. Scott, 900
F.3d 972, 975 (7th Cir. 2018) (“[T]he district court must be able
to rely on the representations given by counsel.”).
    Assuming Wood could have preserved his two additional
arguments at the suppression hearing, see Kirkland, 567 F.3d
at 321, his trial counsel failed to do so. To the contrary, counsel
14                                                 No. 20‐2974

waived Wood’s right to challenge the cellphone‐cover search
and home search. When asked, “[I]s the motion to suppress
strictly targeting whether this was a reasonable search of his
cell phone?”, Wood’s trial counsel responded, “It depends on
which search you’re talking about.” The colloquy continued:
       [Trial Counsel]: We’re not going to argue with
       them taking apart the back of the phone and
       finding the packet of methamphetamine. We’re
       not arguing – we’re not arguing about that be‐
       cause that doesnʹt matter in this Court or on this
       issue.
       The Court: What about the search of the home?
       [Trial Counsel]: No issue with that, as
       well. … And they take the back off the phone
       and they find the methamphetamine. No, issue
       with that, as well.
    Wood contends his trial counsel later retracted this
waiver, but the record does not show a change of position. In
fact, trial counsel reiterated that Wood was not challenging
the search of his phone’s exterior or the search of his home.
The district court accepted trial counsel’s representations and
analyzed only the state investigator’s search of Wood’s cell‐
phone data. Wood’s appeal is thus limited to that search. See
Scott, 900 F.3d at 975 (finding that defense counsel affirma‐
tively waived argument at revocation hearing).
    Investigatory versus regulatory searches. Wood emphasizes
the investigatory, rather than regulatory, purpose for the state
investigator’s data extraction. But the government does not
defend the search based on the special‐needs exception, see
Griffin v. Wisconsin, 483 U.S. 868 (1987), where a distinction
No. 20‐2974                                                  15

between investigatory and regulatory searches is germane.
Under Knights and Samson, it is of no moment that a parole
agent’s purpose in conducting a search is investigatory. Caya,
956 F.3d at 501–03 (discussing Griffin, Knights, and Samson).
So the investigatory‐versus‐regulatory distinction is not rele‐
vant here.
    Status. Because context matters under the Fourth Amend‐
ment, one’s status in the eyes of the government matters.
Along these lines, Wood maintains his arrest rendered Samson
inapplicable and instead triggered Riley. On its face, this
seems plausible—Wood was arrested, making him an ar‐
restee, and Riley is about arrestees. But a parolee is on the
“‘continuum’ of state‐imposed punishments,” one step
removed from incarceration. See Samson, 547 U.S. at 850. A
custodial arrest would not increase a parolee’s privacy expec‐
tations by placing him outside Samson’s reach. Upon arrest,
Wood’s status was not transformed from parolee to arrestee,
but from parolee to parolee‐arrestee, so Samson continued to
apply. Cf. United States v. Jones, 152 F.3d 680, 687 (7th Cir.
1998) (“[The State’s] interests in preventing harm to the pro‐
bationer and to society are fully cognizable even when the
probationer is in the State’s custody.”).
    Terms of the parole agreement. Finally, Wood argues the
search of his cellphone violated the precise terms of his parole
agreement, which authorized “reasonable searche[s]” only
when an “official has reasonable cause to believe that the pa‐
rolee is violating or is in imminent danger of violating a con‐
dition to remaining on parole.” According to Wood, once he
was arrested, he could no longer be “violating” or in “immi‐
nent danger of violating” a parole condition, eliminating the
16                                                  No. 20‐2974

possibility of “reasonable cause.” There are a few problems
with this argument.
    To begin, Indiana courts have not interpreted this provi‐
sion in the manner Wood suggests. For example, in State v.
Harper, a parolee was arrested for violations of parole condi‐
tions. State v. Harper, 135 N.E.3d 962, 967 (Ind. Ct. App. 2019),
transfer denied, 143 N.E.3d 950 (Ind. 2020). Thereafter, parole
officers searched both his home and storage unit, with the lat‐
ter search revealing evidence of additional crimes. Id. The
Court of Appeals of Indiana held that the warrantless search
of the parolee’s storage unit did not violate the Fourth
Amendment because the search “was predicated on the pa‐
role conditions and reasonable suspicion.” Id. at 972.
    Indeed, Wood’s reading, which requires an “ongoing pa‐
role violation”, would lead to absurd results. Taken to its log‐
ical end, the “ongoing parole violation” requirement would
prevent parole agents from conducting a reasonable search
even if they had reasonable cause to believe a parolee com‐
mitted a robbery the day before. Unless the robbery was “on‐
going,” parole agents would be unable to exercise authority
under the parole agreement to conduct a reasonable search
for evidence. This understanding of the parole agreement ren‐
ders its search provision virtually meaningless, a result “no
reasonable person could approve.” See ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF
LEGAL TEXTS 234 (2012).
   Finally, even if parole agents violated the parole agree‐
ment’s precise terms, such a violation would not, on its own,
transgress the Fourth Amendment. Virginia v. Moore, 553 U.S.
164, 178 (2008) (noting “it is not the province of the Fourth
Amendment to enforce state law”). The terms of the parole
No. 20‐2974                                                   17

agreement are “neither dispositive nor inconsequential in the
constitutional analysis. Rather, [they are] one factor in consid‐
ering the totality of the circumstances.” United States v.
Graham, 553 F.3d 6, 17 (1st Cir. 2009). Under the Supreme
Court’s guidance, the parole agreement’s terms do not
directly shape the contours of Fourth Amendment reasona‐
bleness. They merely elucidate the nature of the parolee’s pri‐
vacy expectations.
                               III
    This case is controlled by Knights and Samson, not Riley.
On balance, Indiana’s interests outweigh Wood’s privacy ex‐
pectation as a parolee whose person, residence, and property
were subject to search. So the warrantless search of Wood’s
cellphone was reasonable. For these reasons, we AFFIRM the
district court’s denial of Wood’s motion to suppress.